This is a claim filed by James G. Davis, Director General of Railroads and agent for the United States under the Transportation Act of 1920, setting forth that the State of Illinois is indebted to the Chicago, Milwaukee and St. Paul Railroad for freight charges. It appears that shipments of coal were made from Herrin and Lincoln, Illinois, to Dunning, Illinois, to be used at the Chicago State Hospital at Dunning, a State institution controlled and operated by the State of Illinois, in April and May, 1918, as shown by the amended declaration filed in this case; that at the time said shipments were made from Lincoln and delivered to the defendant, herein, the plaintiff collected and the defendant paid, on a basis of $1.01 per net ton and $1.00 per car, whereas it is alleged, the correct rate which the plaintiff should have collected and the defendant should have paid $1.00 per net ton to Chicago and an additional sum of 18c per ton from Chicago to Dunning, Illinois; that at the time the shipments from Herrin were made the plaintiff collected and the defendant paid freight charges on the basis of $1.15 per net ton, whereas it is alleged, the correct rate which plaintiff should have collected and defendant should have paid was $1.27 per net ton; that the additional freight charges due from the defendant to the plaintiff amounts to the sum of $152.61. The Attorney General admits the receipt of the cars of coal mentioned in the attached bill, waives proof of the claim, and makes no objection to an award in the said sum of $152.61. In consideration of the statement of the claimant and the statement of the Attorney General, the sum of $152.61, without interest is allowed.